Citation Nr: 1235508	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-23 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial, compensable evaluation for right ring finger distal interphalangeal joint ankylosis, status post flexion tendon laceration.

2.  Entitlement to an initial, compensable evaluation for residual scar of the right palm, status post right palm laceration.

3.  Entitlement to an initial, compensable evaluation for residual scar of the right palm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from January 1983 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO granted the Veteran's claims of entitlement to service connection for right finger distal interphalangeal joint ankylosis, status post flexion tendon laceration, for residual scar of the right palm, status post right palm laceration, and for residual scar, right palm, and assigned a noncompensable rating for each, effective October 1, 2007.

The case was subsequently transferred to the Roanoke, Virginia, RO and thereafter, the Baltimore, Maryland, RO, the latter of which certified the claims for appeal.

A review of Virtual VA reveals no evidence relevant to the claim on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that further development is warranted on this claim. 

In his Form 9, Appeal to the Board of Veterans' Appeals, the Veteran stated that he wanted VA to obtain a copy of his June 15, 2009 medical evaluation conducted by Dr. No, of the VA Medical Center in Washington, D.C., for consideration.  This medical evidence has not been obtained.

VA's duty to assist includes a duty to obtain treatment records identified by the Veteran.  38 C.F.R. § 3.159(c) (2011).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Therefore, these records must be obtained before the Board can render a decision on this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all available treatment records from the Washington, D.C. VA Medical Center, to include June 15, 2009 medical evaluation performed by Dr. No.  Any records obtained must be associated with the appellant's claims folder.  If the RO cannot locate any identified record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

2.  Thereafter, and following any other indicated development, the RO must readjudicate the appealed issues, considering newly obtained evidence.  If additional examination is indicated, it should be conducted.  If any benefit is denied, the Veteran and his representative should be provided a Supplemental Statement of the Case which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded applicable time to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


